t c memo united_states tax_court james and margarette mcmahan petitioners v commissioner of internal revenue respondent docket no 14282-99l filed date joyce griggs for petitioners ross m greenberg for respondent memorandum findings_of_fact and opinion foley judge the issues for decision are whether respondent obtained verification of federal_income_tax assessments and whether petitioners are liable for a sec_6673 penalty all section references are to the internal_revenue_code as amended - findings_of_fact when the petition was filed petitioners resided in goliad texas on date respondent issued a notice_of_deficiency relating to petitioners’ and federal income taxes but petitioners did not petition for redetermination of the deficiencies on date respondent issued each petitioner a notice_of_intent_to_levy and notice of your right to a hearing on date petitioners filed a reguest for a collection_due_process_hearing e form and contended that there was no valid summary record of assessment on date respondent’s appeals officer obtained certificates of assessments and payments ie form relating to petitioners’ years in issue in a letter dated date the appeals officer responded to petitioners’ request scheduled a hearing and typed the following information at the top right side of the page date and time of conference thursday date pincite 00am place irs appeals_office callaghan rd ste san antonio tx neither petitioners nor their counsel appeared or rescheduled the hearing on date the appeals officer informed petitioners’ counsel by telephone that he was going to make a determination - - based on the information in respondent’s administrative file on the same date petitioners’ counsel replied tt will be much better if you and i communicate by letter or fax on date the appeals officer sent the forms by telecopier to petitioners’ counsel and requested a call by date to schedule a conference on date petitioners’ counsel acknowledged receipt of the forms requested form sec_23 c and e notice_and_demand and stated upon receipt of these documents we can probably handle the hearing telephonically on date the appeals officer wrote that the forms are accepted by the courts in establishing the validity of an assessment and i plan to close out your case in days and issue a determination_letter on date respondent issued a notice_of_determination concerning collection action s under sec_6330 determining that his proposed collection action was to be sustained at trial on date respondent moved for the imposition of the sec_6673 a penalty opinion sec_6330 provides that if a taxpayer requests a hearing such hearing shall be held by the internal_revenue_service office of appeals sec_6330 states the appeals officer shall at the hearing obtain verification from the q4e- secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 provides for tax_court review of the commissioner’s administrative determination where the validity of the underlying liability is properly at issue the court will review the matter de novo 115_tc_35 in cases where the validity of the liability is not properly part of the appeal the court reviews the commissioner’s administrative determination for abuse_of_discretion see id see also 114_tc_176 petitioners do not dispute the underlying liabilities or the adequacy of the scheduled hearing but contend that sec_6330 requires the production of form_23 c this court previously has addressed such a contention holding that it was not an abuse_of_discretion for appeals to rely on a form_4340 x for the purpose of complying with sec_6330 davis v commissioner supra pincite accordingly respondent’s administrative determination was not an abuse_of_discretion respondent contends that petitioners’ position is frivolous and instituted primarily for delay and that pursuant to sec_6673 the court should impose a penalty on them we conclude however that it is not appropriate to impose such a penalty in this case contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order and decision will be entered
